UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-4750



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NORMAN WILFONG,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees, Dis-
trict Judge. (CR-98-284-V)


Submitted:   July 20, 2000                 Decided:   August 14, 2000


Before MURNAGHAN and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey S. Lisson, Winston-Salem, North Carolina, for Appellant.
Mark T. Calloway, United States Attorney, Brian Lee Whisler, As-
sistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Norman Wilfong appeals from sentences totaling 150 months fol-

lowing his two convictions for being a felon in possession of a

firearm and/or ammunition, 18 U.S.C.A. § 922(g)(1) (West Supp.

2000).   He claims on appeal that the district court plainly abused

its discretion when it failed to delve deeper into the basis for

ATF Agent Angarole’s expert opinion and when it sustained the Gov-

ernment’s objection to certain questions Wilfong’s counsel asked on

cross-examination    after   counsel   amply   explored   the   witness’s

motivation to lie.    We have reviewed the record and find no plain

error; we further find that Wilfong has failed to show that any

error, if it occurred, affected his substantial rights. See United

States v. Ford, 88 F.3d 1350, 1355 (4th Cir. 1996).

     Accordingly, we affirm his convictions and sentences.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




                                   2